Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-21 are pending and are considered in this Office Action.

In view of the Appeal Brief filed on 07/12/2021, PROSECUTION IS HEREBY REOPENED regarding claims 1-21 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/UMAR CHEEMA/             Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (hereinafter referred to as Hussain) (U. S. Patent No. 7535907 B2), in view of Dubrovsky et al. (U. S. Patent No. 7738380 B1), and in view of Ichino (WO 2012/095904 A1).
As to claim 1,  Hussain teaches a method carried out in a device positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Col.4, lines 21-25, “The network services processor 100 receives packets from the Ethernet ports through the physical interfaces, performs network protocol processing on the received packets and forwards processed packets through the physical interfaces to another hop”), comprising: inspecting a stream of TCP traffic flowing between the pair of endpoints; as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewriting the stream TCP traffic (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); wherein the inspecting (See at least Col. 6, lines 18-21, “packet processing operations, for content processing applications, can include but are not limited to server load balancing, protocol anomaly detection, content inspection”), rewriting and control operations are performed in software executing in one or more hardware elements and without using a TCP stack in the device (See at least Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface”) and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface”).
Although Hussain teaches the substantial features of the claimed invention, Hussain fails to expressly teach wherein generate rewritten data content, using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein generate rewritten data content (See at least ABSTRACT, “rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Hussain, TCP engine, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).
Although Hussain and Dubrovsky teach the substantial features of the claimed invention, Hussain and Dubrovsky fail to expressly teach wherein using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards th received TCP ACK packet to the rate maintenance unit..forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ichino, a method and system of retransmission control of TCP packets, into Hussain, TCP engine, and Dubrovsky, a method or system of rewriting of data payload, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP data packets from one endpoint to another endpoint (See Ichino: ABSTRACT).

As to claim 2, Hussain, Dubrovsky and Ichino teach a method as described in claim 1. Hussain further teaches wherein inspecting the stream comprises: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, placing, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and returning to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data (See at least Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 3, Hussain, Dubrovsky and Ichino teach a method as described in claim 2. Hussain further teaches wherein selectively rewriting the stream comprises: generating, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the rewritten data content and comprising one or more output data packets to be sent to a receiving endpoint entity (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and placing in an output record the one or more output data packet; and forwarding into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col. 19, lines 27-30, “packet processing is accelerated through the use of input packet processing, work queue entries, output packet processing, work ordering and work scheduling in the network packet processor”).

As to claim 4, Hussain, Dubrovsky and Ichino teach a method as described in claim 3. Hussain further teaches wherein using endpoint-generated TCP retransmitted packets and acknowledgement messages comprises: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 5, Hussain, Dubrovsky and Ichino teach a method as described in claim 3. Hussain further teaches wherein reassembling any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.8, lines 57-61, “IP datagrams can arrive out of order and so can TCP segments but must be passed to the application in order. IP datagrams can be duplicated but a receiver of TCP segment must discard duplicate segments”).

As to claim 6, Hussain, Dubrovsky and Ichino teach a method as described in claim 3. Hussain further teaches wherein further including: dropping any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 7, Hussain, Dubrovsky and Ichino teach a method as described in claim 6. Hussain further teaches wherein further including: re-forwarding to the receiving entity each output data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”) that is not yet acknowledged by the receiving endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 8, Hussain teaches an apparatus positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Col.4, lines 21-25, “The network services processor 100 receives packets from the Ethernet ports through the physical interfaces, performs network protocol processing on the received packets and forwards processed packets through the physical interfaces to another hop”),comprising: a processor; computer memory holding computer program instructions executed by the processor, the computer memory holding computer program instructions comprising program code (See at least Col. 7, lines 11-22, “Each processor core 202 is dual-issue, superscalar processor with instruction cache 206…The network services processor 100 also includes a memory subsystem. The memory subsystem includes level 1 data cache memory 204 in each core 202, instruction cache in each core 202”) configured to: inspect a stream of TCP traffic flowing between the pair of endpoints; as the stream of TCP traffic is flowing, and without TCP See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); wherein the inspecting (See at least Col. 6, lines 18-21, “packet processing operations, for content processing applications, can include but are not limited to server load balancing, protocol anomaly detection, content inspection”), rewriting and control operations are performed in software executing in one or more hardware elements and without using a TCP stack in the device (See at least Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface”) and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface
Although Hussain teaches the substantial features of the claimed invention, Hussain fails to expressly teach wherein generate rewritten data content, use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein generate rewritten data content (See at least ABSTRACT, “rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Hussain, TCP engine, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).
Although Hussain and Dubrovsky teach the substantial features of the claimed invention, Hussain and Dubrovsky fail to expressly teach wherein use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards th received TCP ACK packet to the rate maintenance unit..forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed See Ichino: ABSTRACT).

As to claim 9, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 8. Hussain further teaches wherein the program code configured to inspect the stream comprises program code that is further configured to: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, placing, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and return to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data packet (See at least Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 10, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 8. Hussain further teaches wherein the program code configured to selectively rewrite the stream comprises program code that is further configured to: generate, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and place in an output record the one or more output data packet; and forward into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col. 19, lines 27-30, “packet processing is accelerated through the use of input packet processing, work queue entries, output packet processing, work ordering and work scheduling in the network packet processor”).

As to claim 11, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 8. Hussain further teaches wherein the program code configured to use endpoint-generated TCP retransmitted packets and acknowledgement messages comprises program code that is further configured to: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, transmitting to the sending endpoint entity an acknowledgement of the last input data packet of the one or more input data packets comprising portion (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 12, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 8. Hussain further teaches wherein the program code is further configured to: reassemble any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.8, lines 57-61, “IP datagrams can arrive out of order and so can TCP segments but must be passed to the application in order. IP datagrams can be duplicated but a receiver of TCP segment must discard duplicate segments”).

As to claim 13, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 8. Hussain further teaches wherein the program code is further configured to: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 14, Hussain, Dubrovsky and Ichino teach the apparatus as described in claim 13. Hussain further teaches wherein the program code is further configured to: re-forward to the receiving entity each output data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”) that is not yet acknowledged by the receiving endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 15, Hussain teaches a computer program product in a non-transitory computer readable medium for use in a data processing system positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Col.4, lines 21-25, “The network services processor 100 receives packets from the Ethernet ports through the physical interfaces, performs network protocol processing on the received packets and forwards processed packets through the physical interfaces to another hop”), the computer program product holding computer program instruction executed by the data processing system, the computer program instructions comprising program code (See at least Col. 7, lines 11-22, “Each processor core 202 is dual-issue, superscalar processor with instruction cache 206…The network services processor 100 also includes a memory subsystem. The memory subsystem includes level 1 data cache memory 204 in each core 202, instruction cache in each core 202”) configured to: inspect a stream of TCP traffic flowing between the pair of endpoints; as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewrite the stream TCP traffic (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); wherein the inspecting (See at least Col. 6, lines 18-21, “packet processing operations, for content processing applications, can include but are not limited to server load balancing, protocol anomaly detection, content inspection”), rewriting and control operations are performed in software executing in one or more hardware elements and without using a TCP stack in the device (See at least Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface”) and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 52-56, “The packet input unit 214 writes packet data into buffers in Level 2 cache 212 or DRAM 108 in a format that is convenient to higher-layer software executed in at least one processor core 202 for further processing of higher level network protocols”; and Col.8, lines 40-45, “the present invention provides flexible implementation of the following tasks in software: 1) ARP and Route Table management; 2) TCP state machine and connection block handling; 3) socket data structure handling; 4) Application specific TCP optimizations; and 5) Application interface”).
Although Hussain teaches the substantial features of the claimed invention, Hussain fails to expressly teach wherein generate rewritten data content, use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein generate rewritten data content (See at least ABSTRACT, “rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Hussain, TCP engine, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).
Although Hussain and Dubrovsky teach the substantial features of the claimed invention, Hussain and Dubrovsky fail to expressly teach wherein use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches use endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards th received TCP ACK packet to the rate maintenance unit..forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ichino, a method and system of retransmission control of TCP packets, into Hussain, TCP engine, and Dubrovsky, a method or system of rewriting of data payload, for method and system to transfer TCP traffic. One of the ordinary skill See Ichino: ABSTRACT).

As to claim 16, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 15. Hussain further teaches wherein the program code configured to inspect the stream comprises program code that is further configured to: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, placing, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and return to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data packet (See at least Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 17, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 16. Hussain further teaches wherein the program code configured to selectively rewrite the stream comprises program code that is further configured to: generate, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the rewritten data content and comprising one or more output data packets to be sent to a receiving endpoint entity (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection”); and place in an output record the one or more output data packet; and forward into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col. 19, lines 27-30, “packet processing is accelerated through the use of input packet processing, work queue entries, output packet processing, work ordering and work scheduling in the network packet processor”).

As to claim 18, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 17. Hussain further teaches wherein the program code configured to use endpoint-generated TCP retransmitted packets and acknowledgement messages comprises program code that is further configured to: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, transmitting to the sending endpoint entity an acknowledgement of the last input data packet of the one or more input data packets comprising portion (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, Col.6, lines 18-21, “for content processing applications, can include but are not limited to …content inspection; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 19, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 17. Hussain further teaches wherein the program code is further configured to: reassemble any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”, and Col.8, lines 57-61, “IP datagrams can arrive out of order and so can TCP segments but must be passed to the application in order. IP datagrams can be duplicated but a receiver of TCP segment must discard duplicate segments”).

As to claim 20, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 17. Hussain further teaches wherein the program code is further configured to: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

As to claim 21, Hussain, Dubrovsky and Ichino teach the computer program product as described in claim 20. Hussain further teaches wherein the program code is further configured to: re-forward to the receiving entity each output data packet (See at least ABSTRACT, “processing of packets so that packets can be forwarded at wire-speed. To accelerate processing of packets, the accelerator performs pre-processing on a network transport layer header encapsulated in a packet for a connection and performs inline network transport layer checksum insertion prior to transmitting a packet”) that is not yet acknowledged by the receiving endpoint entity (See at least Col.8, lines 51-53, “TCP maintains a checksum of the entire TCP segment and segments with an invalid checksum are discarded, that is, not acknowledged”; and Col.9, lines 30-34, “The acknowledgement number field 308 stores the sequence number of the next packet expected by the sender of the ACK. Acknowledgements are sent with each data transmission on an established connection”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
11/05/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454